Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-19 and 25 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-19, drawn to a composition comprising three-dimensional shapes, wherein each shape consists essentially of choline chloride, and no dimension of each shape may measure more than 40 mm or less than 5 mm, classified in C07C215/40.
Claim 25, drawn to a process for producing a composition comprising three-dimensional shapes, wherein each shape consists essentially of choline chloride, the process comprising the steps of (a) providing material consisting essentially of choline chloride and (b) compacting the material to produce a solid three-dimensional shape wherein no dimension of the shape may measure more than 40 mm or less than 5mm, classified in C07C215/02.
The inventions are distinct, each from the other because of the following reasons:
Group 2 and 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be 
	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
During a telephone conversation with Rebecca Riley Vargas a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-19 are under current examination.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jans et al. (US 20090202634, pub date Aug. 13, 2009, in applicant’s IDS filed on 4/28/20), in view of Wan et al. (CN 102450257, pub year 2012, filed by applicant on 4/28/20).
Applicant Claims
The instant claims are drawn to a composition comprising three-dimensional shapes, wherein each shape consists essentially of choline chloride, and no dimension of each shape may measure more than 40 mm or less than 5 mm.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Jans et al. teaches pharmaceutical dosage compacted forms which can contain choline (abstract and paragraph 321, 451). The oblong (oval), circle (sphere) arc and curved (half-moons) shapes are stable and have good storage capabilities, because the shape of the forms increases the storage stability. A preferred embodiment contains a length of 21 mm, a width of 9 mm and a thickness of 5 mm. The shape range can be from 5 mm to 30 mm in dimensions. (paragraphs 37, 60-61, 68, 71-85, 128, 343, 344, 571 and 572; claims) Jans teaches formulations with hardness and impact resistance, volume of the fragment is at least 5%, which can be calculated, along with the density of 1.0 mg/mm3 or an overall density of at least 0.80 g/cm3 (paragraphs 185-186, 198, 249, 261, 270-272, 324, 521). The dissolution and release profile can be measured with a paddle apparatus at 50 rpm (paragraphs 338, 341). The density and distribution are uniform (paragraph 503). The extrusion is performed in an absence of water (paragraph 435).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Jans et al. is deficient in the sense that it does not teach applicant’s particular choline chloride.
Wan et al. teaches choline chloride granules and tablets which are easy to pack, meter, transport and have storage stability for more than 2 years, made by granulation (page 3, last paragraph; page 5, #1, #3 and #4; page 6, 5th paragraph and examples).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form choline chloride granules with three-dimensional shapes of 5 mm to 30 mm, since Jans et al. teaches these particular shapes improve the storage stability and Wan et al. teaches the need for choline chloride granules with good storage stability.
With regard to Applicant’s limitations regarding density, volume, hardness, compaction, dissolution time, water percent and packing, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of this limitation to provide the best effective variable depending on the results desired.  Because, the Jans et al. teaches density, volume, hardness, compaction, dissolution time, water percent and packing, the Examiner asserts that these are art recognized result-effective variables. Thus it would be obvious in the optimization process to optimize the density, volume, hardness, compaction, dissolution time, water percent and packing. The Applicant does not show any unusual and/or unexpected results for the 
With regard to applicant’s claim language for “wherein the composition is obtained by a process comprising the steps of (a) providing material consisting essentially of choline chloride and (b) compacting the material to produce a solid three-dimensional shape wherein no dimension of the shape may measure more than 40 mm or less than 5mm”, the examiner interprets these as product-by-process limitations.  
Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113
Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658